DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 2 a printing-fluid cartridge configured to be inserted into a printing- fluid consuming apparatus, the printing-fluid cartridge comprising: 
 	a storage chamber configured to store printing fluid therein; 
 	a supply portion extending in a prescribed direction crossing a gravitational direction from the storage chamber and configured to supply the printing fluid from the storage chamber in the prescribed direction, the supply portion having a supply port facing frontward in the prescribed direction; 
 	an upper surface positioned upward relative to the storage chamber; 
 	a substrate disposed at the upper surface, the substrate being provided with an electrical interface, the electrical interface being positioned rearward relative to the supply port of the supply portion in the prescribed direction; 
 	a locking surface positioned upward relative to the storage chamber and facing rearward in the prescribed direction; and 
 	a first contact surface and a second contact surface on the upper surface in a spaced apart relationship and aligned with each other in a widthwise direction perpendicular to the prescribed direction and the gravitational direction, the first and second contact surfaces being positioned rearward relative to the supply port of the supply portion and rearward relative to the electrical interface in the prescribed direction, the first and second contact surfaces facing upward, 
 	wherein the first and second contact surfaces are positioned lower than the electrical interface in the gravitational direction.

3.	The Applicant also disclosed substantially the same subject matter in independent claim 20.

4.	U.S. Patent application publication number 2013/0162733 to Nakamura et al. disclosed a similar invention in Fig. 2. Unlike in the instant application, Nakamura et al. are silent about “a first contact surface and a second contact surface on the upper surface in a spaced apart relationship and aligned with each other in a widthwise direction perpendicular to the prescribed direction and the gravitational direction, the first and second contact surfaces being positioned rearward relative to the supply port of the supply portion and rearward relative to the electrical interface in the prescribed direction, the first and second contact surfaces facing upward, wherein the first and second contact surfaces are positioned lower than the electrical interface in the gravitational direction”.
	Nakamura et al. are also silent about similar limitations in independent claim 20.

5.	U.S. Patent number 9,815,288 to Wang also disclosed a similar invention in Fig. 3A. Unlike in the instant application, Wang is silent about “a first contact surface and a second contact surface on the upper surface in a spaced apart relationship and aligned with each other in a widthwise direction perpendicular to the prescribed direction and the gravitational direction, the first and second contact surfaces being positioned rearward relative to the supply port of the supply portion and rearward relative to the electrical interface in the prescribed direction, the first and second contact surfaces facing upward, wherein the first and second contact surfaces are positioned lower than the electrical interface in the gravitational direction”.
	Wang is also silent about similar limitations in independent claim 20.

6.	U.S. Patent application publication number 2013/0278683 to Kanbe et al. also disclosed a similar invention in Fig. 2. Unlike in the instant application, Kanbe et al. are also silent about “a first contact surface and a second contact surface on the upper surface in a spaced apart relationship and aligned with each other in a widthwise direction perpendicular to the prescribed direction and the gravitational direction, the first and second contact surfaces being positioned rearward relative to the supply port of the supply portion and rearward relative to the electrical interface in the prescribed direction, the first and second contact surfaces facing upward, wherein the first and second contact surfaces are positioned lower than the electrical interface in the gravitational direction”.
 	Kanbe et al. are also silent about similar limitations in independent claim 20.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853